COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Overton
Argued at Norfolk, Virginia


NARRIO R. GIBBS, JR.
                                         MEMORANDUM OPINION *
v.         Record No. 2459-96-1       BY JUDGE JOSEPH E. BAKER
                                         SEPTEMBER 23, 1997
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                       Robert W. Curran, Judge
           Thomas W. Carpenter (Overman, Cowardin &
           Martin, P.L.C., on brief), for appellant.

           Linwood T. Wells, Jr., Assistant Attorney
           General (James S. Gilmore, III, Attorney
           General, on brief), for appellee.



     Narrio R. Gibbs, Jr. (appellant) was convicted in a bench

trial for escaping from jail in violation of Code § 18.2-479(B). 1

 On appeal, he contends that (1) the evidence was insufficient to

prove that he left the confines of the correctional facility and

(2) evidence merely that he left his assigned trailer was

insufficient to prove an escape in violation of Code

§ 18.2-479(B).   Because we hold that the evidence was

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     1
      Code § 18.2-479(B) provides that:

           If any person lawfully confined in jail or
           lawfully in the custody of any court or
           officer thereof or of any law-enforcement
           officer on a charge or conviction of a felony
           escapes, otherwise than by force or violence
           or by setting fire to the jail, he shall be
           guilty of a Class 6 felony.
sufficient to prove that he left the confines of the city prison

farm, we affirm the conviction without reaching the latter

assignment of error.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.

     Under familiar principles of appellate review, we examine

the evidence in the light most favorable to the Commonwealth,

granting to it all reasonable inferences fairly deducible

therefrom.   See Martin v. Commonwealth, 4 Va. App. 438, 443, 358
S.E.2d 415, 418 (1987).     The judgment of a trial court, sitting

without a jury, is entitled to the same weight as a jury verdict

and will be disturbed only if plainly wrong or without evidence

to support it.    See id.   The credibility of a witness, the weight

accorded the testimony, and the inferences to be drawn from

proven facts are matters solely for the fact finder's

determination.    See Long v. Commonwealth, 8 Va. App. 194, 199,

379 S.E.2d 473, 476 (1989).

     Circumstantial evidence is sufficient to support a

conviction provided it excludes every reasonable hypothesis of

innocence.   See, e.g., Tucker v. Commonwealth, 18 Va. App. 141,

143, 442 S.E.2d 419, 420 (1994).       However, "[t]he Commonwealth

need only exclude reasonable hypotheses of innocence that flow

from the evidence, not those that spring from the imagination of

the defendant."    Hamilton v. Commonwealth, 16 Va. App. 751, 755,




                                   2
433 S.E.2d 27, 29 (1993).    Whether an alternative hypothesis of

innocence is reasonable is a question of fact, see Cantrell v.

Commonwealth, 7 Va. App. 269, 290, 373 S.E.2d 328, 339 (1988),

and a determination by the fact finder, therefore, is binding on

appeal unless plainly wrong.     See Martin, 4 Va. App. at 443, 358

S.E.2d at 418.

        In this case, the only reasonable hypothesis flowing from

the evidence, viewed in the light most favorable to the

Commonwealth, is that appellant left the confines of the prison

farm.    At 11:00 p.m. on February 29, 1996, a head count in the

prison farm trailers indicated that all inmates were present and

accounted for.    At about 11:15 p.m., correctional officers saw

two individuals emerge from a utility vent, located atop a

trailer within the city prison farm compound and jump to the

ground.    Officers responded to the trailer area immediately, but

the two were no longer in sight, and despite a thorough search of

the fenced "security" area surrounding the farm, the officers

were unable to locate the pair.    A head count and search of the

inmate trailers revealed that appellant was one of two inmates

missing and that he and his companion probably had escaped

through a crawlspace in the ceiling of trailer annex 1.
        Officers waited beneath the hatch to the crawlspace, and at

about 4:00 a.m., they heard noises on the roof of the trailer,

after which appellant crawled through the hatch and back into the

trailer.    He smelled of alcohol, a substance not permitted on the



                                   3
prison farm, and the evidence showed that beer was available at a

convenience store within walking distance of the correctional

facility.   A short time later, the other missing inmate was found

hiding beneath an adjacent trailer in an area previously

searched.   That inmate appeared intoxicated and had alcohol in

his possession.

     Although no one actually saw appellant outside the security

fence and although the ceiling crawlspace that appellant came

through had not been searched prior to his 4:00 a.m. reentry, the

space beneath the trailer where his companion was found had

previously been searched, as had all other areas within the

security fence, including "inside the barracks" and "the complete

trustee trailer areas."   The searchers had found neither the

escapees nor any contraband during that search.   In addition, the

officers posted in the trailer bathroom below the crawlspace that

was the route of escape heard nothing out of the ordinary until

appellant made noises on the roof just prior to his 4:00 a.m.

reentry.
     The only reasonable hypothesis flowing from the evidence is

that both appellant and his companion fled the security area

immediately after they were seen jumping from the roof of the

trailer and that they obtained the alcoholic beverages they

consumed while outside the secured area.

     Accordingly, the judgment of the trial court is affirmed.

                                                           Affirmed.




                                 4